Appeal of CLINTON GRAHAM.Graham v. CommissionerDocket No. 1182.United States Board of Tax Appeals1 B.T.A. 775; 1925 BTA LEXIS 2812; March 16, 1925, decided Submitted February 26, 1925.  *2812 Russell W. Burchard, Esq., for the taxpayer.  James T. Dortch, and Arthur J. Seaton, Esqs., for the Commissioner.  *775  Before HAMEL, JAMES, and STERNHAGEN.  This appeal was submitted on oral evidence taken on February 16, 1925, before a member of the Board in New York City.  The appeal involves income taxes for the years 1919 to 1922, inclusive, the amount of the deficiency asserted by the Commissioner being $1,079.94.  FINDINGS OF FACT.  The taxpayer was, during the years in question, a partner of the firm of Robert P. Marshall & Co., stockbrokers, one member of which partnership, not the taxpayer herein, was a member of the New York Stock Exchange.  During the years in question, the taxpayer brought and sold certain securities upon his own account and separately from the business of Robert P. Marshall & Co.  For that purpose he carried an account with the partnership, in which account were set forth the transactions so carried on by him.  He did not account to the partnership for the profits or losses on such transactions, they being in all respects personal.  The taxpayer has submitted a statement showing his alleged inventory loss on account*2813  of securities purchased and held as of *776  the close of the years 1919, 1920, 1921, and 1922.  This statement shows 3,861 shares of various stocks held at the close of 1920; 900 at the close of 1921, and 700 at the close of 1922.  During the month of August, 1920, the taxpayer was driving with his wife toward New Rochelle, N.Y., in an open car.  It was raining, and he stopped near the curb to adjust the top of the automobile.  After it was adjusted, he reentered the car, but while it was still standing, a truck driving through the rain, the driver of which apparently did not see the car, crashed into it; demolished it and seriously injured the taxpayer's wife.  The taxpayer claimed a loss on account of this accident in the sum of $4,099, being $2,000 for the automobile; $245 for clothing; and $1,854 for hospital expenses.  The taxpayer subsequently secured reimbursement from the insurer of the truck in the sum of approximately $3,000.  The original cost of the car was $1,800 in 1918, and the taxpayer testified that it cost approximately $2,200 to repair it in 1920.  DECISION.  The determination of the Commissioner is approved.